

115 HR 3564 IH: Security Clearance Review Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3564IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Beyer (for himself, Mr. Conyers, Mr. Cohen, Mr. Payne, Mr. Johnson of Georgia, Mrs. Torres, Ms. McCollum, Mr. Ted Lieu of California, Mr. Raskin, Mr. Welch, Ms. Lofgren, Mr. Cicilline, Ms. Shea-Porter, Miss Rice of New York, Mr. Evans, Mr. Blumenauer, Mrs. Napolitano, Mr. Brendan F. Boyle of Pennsylvania, Ms. Wasserman Schultz, Ms. Jayapal, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to authorize the Director of
			 the Federal Bureau of Investigation to revoke the security clearance of
			 political appointees in the Executive Office of the President for national
			 security purposes.
	
 1.Short titleThis Act may be cited as the Security Clearance Review Act. 2.Authority of Director of the Federal Bureau of Investigation to revoke certain security clearancesSection 3002 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3343) is amended by adding at the end the following new subsection:
			
				(e)Political appointees in Executive Office of the President
 (1)Authority of Director of the Federal Bureau of InvestigationNotwithstanding the procedures established under section 801(a) of the National Security Act of 1947 (50 U.S.C. 3161(a)), the Director of the Federal Bureau of Investigation may revoke, or prohibit the renewal of, a security clearance of an individual described in paragraph (2) if the Director determines that such revocation, or prohibition of renewal, is necessary for national security purposes.
 (2)Individual describedAn individual described in this paragraph is an individual who— (A)is a political appointee (as defined in the Edward Ted Kaufman and Michael Leavitt Presidential Transitions Improvements Act of 2015 (Public Law 114–136; 5 U.S.C. 3101 note)) in the Executive Office of the President; and
 (B)holds a security clearance that provides for access to— (i)special access programs;
 (ii)Restricted Data; or (iii)any other information commonly referred to as sensitive compartmented information.
							.
		